                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:18-cv-00664-MR

TRAVON LEVI WOODS,               )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                           ORDER
                                 )
RONALD COVINGTON, et al.,        )
                                 )
              Defendants.        )
________________________________ )

         THIS MATTER is before the Court on Plaintiff’s “Opposition to

Defendants [sic] Objections for Plaintiff’s Discovery Requests” [Doc. 43] and

the Exhibits submitted therewith [Docs. 43-1, 43-2].

         On December 13, 2018, Plaintiff’s Complaint, filed pursuant to 42

U.S.C. § 1983, survived initial review in accordance with the Court’s Order.

[Doc. 8]. The Court appointed the North Carolina Prisoner Legal Services

(NCPLS) as counsel to assist in conducting discovery in this matter. [Doc.

23]. On July 9, 2020, NCPLS counsel filed a notice advising the Court that

he had assisted Plaintiff with conducting discovery and moved to withdraw

as counsel, which the Court allowed. [Docs. 39-41]. The current discovery

deadline in this matter is September 29, 2020.1 [July 28, 2020 Text Order].


1
    The Court stayed the dispositive motions deadline due to the parties’ agreement to a


           Case 3:18-cv-00664-MR Document 47 Filed 09/09/20 Page 1 of 3
       On August 13, 2020, Plaintiff filed an “Opposition to Defendants [sic]

Objections for Plaintiff’s Discovery Requests” [Doc. 43], which the Court

construes as a motion to compel. In the motion, Plaintiff appears to take

issue with certain discovery responses propounded by Defendants. [See id.

at 1-2]. Plaintiff also submitted a Declaration and a letter to the undersigned

as Exhibits to this motion. [Docs. 43-1, 43-2]. In response to Plaintiff’s

motion, Defendants filed a response, advising the Court that they intend to

construe Plaintiff’s motion as a request for supplementation and asked the

Court to “hold any ruling on the Opposition in abeyance and allow the

Defendants until at least September 29, 2020 to attempt to supplement their

discovery responses.” [Doc. 45 at 1-2].

       First, Plaintiff is advised that the Declaration has no practical or legal

consequence in the context in which he has submitted it.             Premature,

misdirected, or otherwise improper filings will not be permitted.           See

generally Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (“[D]istrict Courts

have the inherent authority to manage their dockets and courtrooms with a

view toward the efficient and expedient resolution of cases.”). The Court will,

therefore, strike it from the record in this matter. Second, the letter to the

undersigned is wholly inappropriate and will not be considered. Filings with


judicial settlement conference in this matter. [Doc. 33].
                                             2

         Case 3:18-cv-00664-MR Document 47 Filed 09/09/20 Page 2 of 3
the Court should contain the case caption, should be filed with the Clerk in

the docket of the case, and should never be directed to the Judge assigned

to a case. Further, any relief sought from the Court must be fashioned in

the form of a motion. The Court will, therefore, also strike this letter from

the record in this matter.

       Finally, as to Plaintiff’s motion to compel, Defendants have indicated

their intention to supplement their discovery responses and have requested

until September 29, 2020 to do so. The Court will, therefore, deny Plaintiff’s

motion to compel without prejudice.2

                                         ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 43] is

DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Docket Nos. 43-1 and 43-2 are

hereby STRICKEN from the record in this matter.

       IT IS SO ORDERED.                Signed: September 9, 2020




2
  The Court also notes that should Plaintiff need to refile his motion to compel, he must
include a copy of the discovery responses he complains are insufficient. Piecemeal
recitation of the disputed responses is insufficient to allow meaningful review by the Court.
                                             3

         Case 3:18-cv-00664-MR Document 47 Filed 09/09/20 Page 3 of 3
